Harold Binder v. Commissioner. Bessie Binder v. Commissioner. Thomas W. Binder v. Commissioner. Naomi Binder v. Commissioner.Binder v. CommissionerDocket Nos. 38579, 38580, 38581, 38582.United States Tax Court1953 Tax Ct. Memo LEXIS 235; 12 T.C.M. 584; T.C.M. (RIA) 53183; May 27, 19531953 Tax Ct. Memo LEXIS 235">*235  Samuel J. Warms, Esq., for the petitioners. Stanley W. Herzfeld, Esq., for the respondent.  OPPERMemorandum Opinion OPPER, Judge: Deficiencies determined against the various petitioners as follows are contested in part: Naomi BinderYearTaxDeficiency1944Income$1,290.83Thomas W. Binder1943Income$2,011.691944Income1,232.26Bessie Binder1943Income$1,757.921944Income1,245.84Harold Binder1943Income$1,789.531944Income1,290.83Various adjustments having been conceded, the sole issue is whether wages paid by petitioners as partners to employees producing goods sold by the partnership may be disallowed as in excess of amounts permitted by the Wage Stabilization Board. The facts are stipulated. They are hereby so found. Income tax returns for the years involved were filed with the collector for the fifth collection district of New Jersey. The parties apparently agree that the question posed is identical with that in The Weather-Seal Manufacturing Co., 16 T.C. 1312">16 T.C. 1312, which has in the meantime been affirmed (C.A. 6) 199 Fed. (2d) 376, and as to which we are not convinced of1953 Tax Ct. Memo LEXIS 235">*236  any error.  On authority thereof Decision will be entered for the respondent.